 Case 3:20-cv-02190-DMS-DEB Document 4 Filed 11/10/20 PageID.57 Page 1 of 4




 1   Raymond M. DiGuiseppe
     The DiGuiseppe Law Firm, P.C.
 2
     4320 Southport-Supply Road, Suite 300
 3   Southport, NC 28461
 4   Tel.: 910-713-8804
     Email: law.rmd@gmail.com
 5
 6   Michael P. Sousa
     Law Offices of Michael P. Sousa, APC
 7   3232 Governor Dr., Suite A
 8   San Diego, CA 92122
     Tel.: 858-453-6122
 9
     Email: msousa@msousalaw.com
10
11   Attorneys for Plaintiffs

12
                          UNITED STATES DISTRICT COURT
13
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
14
     LANA RAE RENNA, an individual;           Case No. 3:20-cv-02190-DMS-DEB
15   DANIELLE JAYMES, an individual;
16   HANNAH SPOUSTA, an individual;
     LAURA SCHWARTZ, an individual;         PLAINTIFFS’ NOTICE OF
17
     MICHAEL SCHWARTZ, an individual; RELATED CASES
18   RICHARD BAILEY, an individual;
19   JOHN KLIER, an individual; JUSTIN
     SMITH, an individual; JOHN
20   PHILLIPS, an individual; PWGG, L.P., a
21   California Limited Partnership;
     CHERYL PRINCE, an individual;
22   DARIN PRINCE, an individual; NORTH
23   COUNTY SHOOTING CENTER, INC.,
     a California Corporation; RYAN
24   PETERSON, an individual;
25   GUNFIGHTER TACTICAL, LLC, a
     California Limited Liability Company;
26
     FIREARMS POLICY COALITION,
27   INC.; SAN DIEGO COUNTY GUN
28   OWNERS PAC; CITIZENS


                                             1
 Case 3:20-cv-02190-DMS-DEB Document 4 Filed 11/10/20 PageID.58 Page 2 of 4




 1   COMMITTEE FOR THE RIGHT TO
     KEEP AND BEAR ARMS; and
 2
     SECOND AMENDMENT
 3   FOUNDATION,
 4
                        Plaintiffs,
 5         vs.
 6
     XAVIER BECERRA, in his official
 7   capacity as Attorney General of
 8   California; and LUIS LOPEZ, in his
     official capacity as Director of the
 9   Department of Justice Bureau of
10   Firearms,
11                        Defendants.

12
13
14         Pursuant to Local Rule 40.1(f), Plaintiffs Lana Rae Renna, Danielle Jaymes,
15
     Hannah Spousta, Laura Schwartz, Michael Schwartz, Richard Bailey, John Klier,
16
17   Justin Smith, John Phillips, PWGG, L.P., Cheryl Prince, Darin Prince, North County
18
     Shooting Center, Inc., Ryan Peterson, Gunfighter Tactical, LLC, Firearms Policy
19
20   Coalition, Inc., San Diego County Gun Owners PAC, Citizens Committee for the

21   Right to Keep and Bear Arms, and Second Amendment Foundation (collectively
22
     “Plaintiffs”), by and through counsel of record, provide notice of the following
23
24   matters as potentially related cases: Duncan v. Becerra, Case No. 3:17-cv-1017-
25
     BEN-JLB, filed in the Southern District of California, on May 17, 2017; Miller v.
26
     Becerra, Case No. 3:19-cv-01537-BEN-JLB, filed in the Southern District of
27
28   California, on August 15, 2019; and Fouts v. Becerra, Case No. 3:19-cv-1662-BEN-

                                             2
 Case 3:20-cv-02190-DMS-DEB Document 4 Filed 11/10/20 PageID.59 Page 3 of 4




 1   JLB, filed in the Southern District of California, on September 1, 2019.
 2
           The Duncan case involves a Second Amendment challenge to California’s
 3
 4   categorical prohibition against “large-capacity” magazines, commonly used for self-

 5   defense and other lawful purposes as integral parts of otherwise lawfully owned and
 6
     commonly used firearms. The Miller case involves a Second Amendment challenge
 7
 8   to California’s categorical prohibition against so-called “assault weapons,” which,
 9
     despite the menacing label, are commonly used for self-defense and other lawful
10
11   purposes. Lastly, the Fouts case involves a Second Amendment challenge to

12   California’s categorical prohibition against billies/batons which are also are
13
     commonly used as bearable arms for self-defense and other lawful purposes. All the
14
15   challenged laws carry the weight of criminal sanctions, and the plaintiffs in each
16   action are ordinary law-abiding citizens who are and will otherwise remain subject
17
     to such sanctions should they attempt to exercise their constitutional rights to bear
18
19   arms in contravention of the statutes respectively prohibiting these bearable arms.
20
           Thus, all three cases involve Second Amendment challenges to related
21
22   California laws prohibiting the possession, manufacture, transportation, sale, and
23   transfer of otherwise lawfully owned and commonly used bearable arms.
24
     Consequently, they all involve substantially similar legal issues concerning whether
25
26   and the extent to which the state may constitutionally restrain law-abiding citizens
27
     from possessing, manufacturing, transporting, selling, and/or transferring bearable
28

                                               3
 Case 3:20-cv-02190-DMS-DEB Document 4 Filed 11/10/20 PageID.60 Page 4 of 4




 1   arms in common use for self-defense and other lawful purposes. Additionally, each
 2
     action seeks substantially the same relief against the offending related statutory
 3
 4   schemes—a declaration that the respective scheme is unconstitutional and an

 5   injunction against further enforcement of the same on that grounds.
 6
           All the cases involve the Attorney General, Xavier Becerra, as a defendant,
 7
 8   and Miller includes the Chief of the California Department of Justice, Bureau of
 9
     Firearms, like here where the defendants include the current Director of the
10
11   California Department of Justice, Bureau of Firearms. And many of the same

12   plaintiffs in the instant case—Ryan Peterson, San Diego County Gun Owners
13
     Political Action Committee, Gunfighter Tactical, LLC, John Phillips, Second
14
15   Amendment Foundation, and Firearms Policy Coalition—are plaintiffs in Miller.
16         Further, the consideration of this matter alongside these related matters would
17
     effect a savings of judicial effort and avoid or minimize the risk of multiple,
18
19   inconsistent rulings and judgments within the same District. Accordingly, and
20
     pursuant to CivLR 40.1.h, the Clerk of the Court is requested to report the related
21
22   cases to “the judges concerned at the earliest date practicable.”
23   Date: November 10, 2020                  /s/Raymond M. DiGuiseppe
24                                            Raymond M. DiGuiseppe
                                              The DiGuiseppe Law Firm, P.C.
25                                            4320 Southport-Supply Road, Suite 300
26                                            Southport, NC 28461
                                              Tel.: 910-713-8804
27
                                              Email: law.rmd@gmail.com
28                                            Attorneys for Plaintiffs

                                               4
